 



Exhibit 10.5

ENCORE® MEDICAL CORPORATION
1997 SURGEON ADVISORY PANEL STOCK OPTION PLAN

     1. Purpose. This 1997 Surgeon Advisory Panel Stock Option Plan (the “Plan”)
of Encore Medical Corporation, a Delaware corporation (the “Company”), for
surgeons affiliated with the Company, is intended to advance the best interest
of the Company by providing such individuals, who have substantial
responsibility for educating potential users of the Company’s or the Company’s
affiliates products and giving the Company or its affiliates advice on the
design of its products, with compensation and by increasing their proprietary
interest in the success of the Company — thereby encouraging them to remain
involved in the Company’s surgeon advisory panel.

     2. Administration. The Plan shall be administered by a committee to be
appointed by the Board of Directors of the Company (the “Committee”); and all
questions of interpretation and application of the Plan, or of options granted
hereunder (the “Options”), shall be subject to the determination, which shall be
final and binding, of a majority of the whole Committee. The Committee shall
consist of not less than three (3) members. Meetings shall be held at such times
and places as shall be determined by the Committee. A majority of the members of
the Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. In addition, the Committee may take any
action otherwise proper under the Plan by the unanimous written consent of its
members. The determinations of the Committee on all matters referred to in this
Plan shall be conclusive. No member of the Committee shall be liable for any act
or omission of any other member of the Committee or for any act or omission on
his or her own part, including, but not limited to, the exercise of any power or
discretion given to him or her under the Plan, except those resulting from his
or her own gross negligence or willful misconduct.

     3. Option Shares. The shares subject to the Options and other provisions of
the Plan shall be shares of the Company’s Common Stock, ($0.001) par value (the
“Common Stock”). The total amount of the Common Stock with respect to which
Options may be granted under the Plan shall not exceed, in the aggregate, four
hundred twenty-five thousand (425,000) shares; provided, however, that such
aggregate number of shares shall be subject to adjustment in accordance with the
provisions of Paragraph 16 hereof. Such shares may be treasury shares or
authorized but unissued shares. In the event that any outstanding Option granted
under the Plan shall expire or terminate, the shares of Common Stock allocable
to the unexercised portion of such Option may again be subject to an Option
under the Plan.

     4. Authority to Grant Options. The Committee may grant from time to time,
as it shall from time to time determine, to an eligible person, an Option or
Options to buy a stated number of shares of Common Stock under the terms and
conditions of the Plan. Subject only to

As amended March 16, 2001

 



--------------------------------------------------------------------------------



 



any applicable limitations set forth in the Plan, the number of shares of Common
Stock to be covered by any Option shall be as determined by the Committee. No
tandem Options may be issued, that is, no Option may be granted the exercise of
which would affect the exercisability of any other outstanding Option held by
the optionee.

     5. Eligibility. The individuals who shall be eligible to participate in the
Plan shall be those surgeons who are serving as members of the Company’s or the
Company’s affiliates’ Surgeon Advisory Panel.

     6. Grants to Surgeons. All surgeons who have entered into Consulting,
Designing or Clinical Study Agreements with the Company or an affiliate of the
Company shall be eligible to participate in the Plan and shall be granted
Options as determined by the Committee.

     7. Option Price. The price at which shares may be purchased pursuant to
Options may be equal to, less than or greater than the fair market value of the
shares of Common Stock on the date the Option is granted, as the Committee in
its discretion may provide. The term “fair market value” shall mean such amount
determined in good faith by the Board of Directors of the Company or, in absence
of a determination by the Board, by the Committee; provided, however, that
during such time as the Common Stock is traded in the over-the-counter market,
but is not listed upon the NASDAQ quotation system or an established stock
exchange, the fair market value per share shall be the mean between dealer “bid”
and “ask” prices of the Common Stock in the New York over-the-counter market on
the day the Option is granted, as reported by the National Association of
Securities Dealers, Inc.; and provided further, that if the Common Stock is
traded on the NASDAQ quotation system or is listed on an established stock
exchange or exchanges, such fair market value shall be deemed to be the closing
price of the Common Stock as reported for that day in The Wall Street Journal
listing of composite transactions for such stock exchange or exchanges on the
day the Option is granted, or if no sale of Common Stock shall have been made on
any stock exchange on that day, on the preceding day on which there was a sale
of such stock as reported.

     8. Duration of Options. No Option shall be exercisable after the expiration
of ten (10) years from the date such Option is granted. The Committee in its
discretion may provide that an Option shall be exercisable during such ten
(10)-year period or any lesser period of time, and each Option shall be subject
to earlier termination as hereinafter provided.

     9. Amount Exercisable.

          (a) Each Option may be exercised, so long as it is valid and
outstanding, from time to time, in part or as a whole, subject to the provisions
of Paragraph 10 hereof and to such other conditions as the Committee, in its
sole discretion, may provide.

          (b) A “Change of Control” for purposes of this Plan shall mean the
acquisition by a single entity or group of affiliated entities of more than
eighty percent (80%) of the Common Stock of the Company issued and outstanding
immediately prior to such acquisition; or the dissolution or liquidation of the
Company, or the consummation of any merger or

As amended March 16, 2001

-2-



--------------------------------------------------------------------------------



 



consolidation of the Company or any sale or other disposition of all or
substantially all of its assets, if the shareholders of the Company immediately
before such transaction own, immediately after consummation of such transaction,
equity securities (other than options and other rights to acquire equity
securities) possessing less than twenty percent (20%) of the voting power of the
surviving or acquiring corporation.

               (i) Change of Control with Provision Being Made Therefor. If
provision be made in writing in connection with a Change of Control for the
assumption and continuance of any Option granted under the Plan, or the
substitution for such Option of a new Option covering the shares of the
successor corporation, with the appropriate adjustment as to number and kind of
shares and prices, the Option granted under the Plan, or the new Option
substituted therefor, as the case may be, shall continue in the manner and under
the terms provided.

               (ii) Change of Control Without Provision Being Made Therefor. In
the event provision is not made in connection with a Change of Control for the
continuance and assumption of Options granted under the Plan or for the
substitution of any Option covering the shares of the successor corporation,
then if the Committee waives any limitations set forth in, or imposed pursuant
to Paragraph 9(a) hereof, the holder of any such vested Option shall be
entitled, prior to the effective date of any such Change of Control, to purchase
the full number of shares not previously exercised under such vested Option,
without regard to the determination as to the periods and installments of
exercisability made pursuant to Paragraph 9(a) if (and only if) such Option has
not at that time expired or been terminated, failing which purchase, any
unexercised portion shall be deemed canceled as of the effective date of such
Change of Control.

               (iii) All adjustments under this Paragraph 9(b) shall be made by
the Committee, whose determination as to what adjustments shall be made and the
extent thereof, shall be final, binding and conclusive for all purposes of the
Plan.

     10. Exercise of Options. Options shall be exercised by the delivery of
written notice to the Company setting forth the number of shares with respect to
which the Option is to be exercised and specifying the address to which the
certificates for such shares are to be mailed, together with full payment of the
Option price of such shares and such other items as may be required pursuant to
Paragraph 13 hereof. “Full payment” shall mean the full exercise price in cash,
certified check, bank draft, or postal or express money order payable to the
order of the Company. Payment in full or part may also be made in the form of
shares of Common Stock not then subject to restrictions. Shares of Common Stock
so surrendered shall be valued at fair market value on the exercise date. No
options shall be exercisable except in respect of whole shares of Stock. Not
less than five hundred (500) shares of Common Stock may be purchased at one time
unless the number purchased is the total number at the time available for
purchase under the terms of the Option. As promptly as practicable after receipt
of such written notification and payment, the Company shall deliver to the
optionee a certificate for the number of shares with respect to which such
Option has been so exercised, issued in the optionee’s name; provided that such
delivery shall be deemed effected for all purposes when a stock transfer agent
of the Company shall have deposited such certificate in the United States mail,
addressed to the

As amended March 16, 2001

-3-



--------------------------------------------------------------------------------



 



optionee, at the address specified pursuant to this Paragraph 10. The delivery
of a certificate upon the exercise of Options may, in the discretion of the
Committee, be conditioned upon payment to the Company by the person exercising
such Option of the amount, determined by the Company, of any tax liability of
the Company resulting from such exercise. The Company shall have the right to
deduct any sums that the Committee reasonably determines that federal, state or
local tax law requires to be withheld with respect to the exercise of any Option
or as otherwise may be required by those laws. The Company may require as a
condition to issuing shares of Common Stock upon exercise of the Option that the
optionee or other person exercising the Option pay any sums that federal, state
or local tax law requires to be withheld with respect to the exercise. The
Company shall not be obligated to advise any optionee of the existence of the
tax or the amount which the Company will be so required to withhold.

     11. Non-Transferability of Options; Stock Transfer Restrictions. Except
with the prior written consent of the Company in its sole discretion, Options
shall not be transferable by the optionee otherwise than by will or under the
laws of descent and distribution and shall be exercisable, during his or her
lifetime, only by him or her or by the optionee’s duly appointed guardian or
personal representative.

     12. Termination of Service on Advisory Board or Death of Optionee. Except
as may be otherwise expressly provided herein, or unless otherwise provided for
by the Committee, any unvested Options shall terminate on the earlier of the
date specified pursuant to Paragraph 8 hereof or no later than one (1) day less
than one (1) month following termination of affiliation between the Company and
the optionee for any reason, for or without cause. In the event of termination
because of the death or disability of the holder of an Option before the date of
expiration of such Option, such Option shall terminate on the earlier of such
date of expiration or one (1) year following the date of such death. After the
death of the optionee, his or her executors, administrators, or any person or
persons to whom his or her Option may be transferred, by will or by the laws of
descent and distribution, shall have the right to exercise the Option, in whole
or in part (subject to any limitations set forth in, or imposed pursuant to,
Paragraph 9(a) hereof).

     13. Requirements of Law.

          (a) The Company shall not be required to sell or issue any shares
pursuant to any Option if the issuance of such shares shall constitute a
violation by the optionee or the Company of any provisions of any law or
regulation of any governmental authority. If a registration statement under the
Securities Act of 1933, as amended, and any applicable state securities or Blue
Sky laws (the “Securities Laws”) is not in effect with respect to the shares of
Common Stock issuable pursuant to any Option, the Company may require the
optionee to make certain representations and may require an opinion of counsel
satisfactory to the Company to the effect that such registration is not
required. Any determination in this connection by the Company shall be final,
binding, and conclusive.

          (b) Upon exercise of any Option, the Company shall not be required to
issue such shares unless the Company has received evidence satisfactory to it to
the effect that the

As amended March 16, 2001

-4-



--------------------------------------------------------------------------------



 



holder of such Option will not transfer such shares except pursuant to a
registration statement in effect under the Securities Laws or unless an opinion
of counsel satisfactory to the Company has been received by the Company to the
effect that such registration is not required. Any determination in this
connection by the Company shall be final, binding, and conclusive.

          (c) In the event the shares issuable on exercise of an Option are not
registered under the Securities Laws, the Company may imprint the following
legend or any other legend that counsel for the Company considers necessary or
advisable to comply with the Securities Laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR QUALIFIED
UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
APPLICABLE STATE SECURITIES LAWS OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED,
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933 OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

          (d) The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Laws, and in the event
any shares are so registered, the Company may remove any legend on certificates
representing such shares. The Company shall not be obligated to take any other
affirmative action in order to cause the exercise of an Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

     14. No Rights as Stockholder. No optionee shall have rights as a
stockholder with respect to shares covered by his or her Option until the date
of issuance of a stock certificate for such shares; no adjustment for dividends
(other than stock dividends under Paragraph 16) or otherwise shall be made if
the record date therefor is prior to the date of issuance of such certificate.

     15. Engagement Obligations. The granting of any Option shall not impose
upon the Company or any affiliate of the Company any obligation to engage or
continue to engage any optionee, and the right of the Company or any affiliate
of the Company to terminate the engagement of any surgeon shall not be
diminished or affected by reason of the fact that an Option has been granted to
him or her.

     16. Changes in the Company’s Capital Structure.

As amended March 16, 2001

-5-



--------------------------------------------------------------------------------



 



          (a) The existence of outstanding Options shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred, or prior preference
stock ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

          (b) If, while there are outstanding Options, the Company shall effect
a subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of the Common Stock outstanding without receiving compensation therefor
in money, services, or property, then: (i) in the event of an increase in the
number of such shares outstanding, the number of shares of Common Stock then
subject to Options hereunder shall be proportionately increased, and the cash
consideration payable per share shall be proportionately reduced; (ii) in the
event of a reduction in the number of such shares outstanding, the number of
shares of Common Stock then subject to Options hereunder shall be
proportionately reduced, and the cash consideration payable per share shall be
proportionately increased; and (iii) the number of shares then available for
Options hereunder shall be proportionately increased or decreased, as the case
may be.

          (c) After a merger of one or more corporations into the Company, each
holder of an outstanding Option shall, at no additional cost, be entitled upon
exercise of such Option to receive (subject to any required action by
stockholders) in lieu of the number of shares as to which such Option shall then
be so exercisable, the number and class of shares of stock or other securities
to which such holder would have been entitled pursuant to the terms of the
agreement of merger if, immediately prior to such merger, such holder had been
the holder of record of a number of shares of Common Stock equal to the number
of shares as to which such Option shall be so exercised.

          (d) If the Company is merged into or consolidated with another
corporation under circumstances where the Company is not the surviving
corporation or where the Company will be a wholly owned subsidiary of another
corporation, or if the Company sells or otherwise disposes of all or
substantially all of its property or assets to another corporation while
unexercised, vested Options remain outstanding under the Plan, then:

               (i) subject to the provisions of clause (ii) below, after the
effective date of such merger, consolidation, or sale, as the case may be, each
holder of an outstanding vested Option shall be entitled, upon exercise of such
vested Option, to receive, in lieu of shares of Common Stock, the number and
class of shares of such stock, other securities, cash, and other property or
rights as the holders of shares of Common Stock received pursuant to the terms
of the merger, consolidation, or sale and to which he or she would have been
entitled if, immediately prior to such merger, consolidation, or sale, he or she
had been the holder of record of a number of shares of Common Stock equal to the
number of shares as to which such vested Option shall be so exercised; and

As amended March 16, 2001

-6-



--------------------------------------------------------------------------------



 



               (ii) all outstanding Options may be canceled by the Board of
Directors of the Company as of the effective date of any such merger,
consolidation, or sale, provided that (x) written notice of such cancellation is
given to each holder of a vested or non-vested Option not later than thirty
(30) days prior to such effective date and (y) each holder of a vested Option
shall have the right to exercise such vested Option in full (without regard to
any limitations set forth in or imposed pursuant to Paragraph 9(a) hereof)
during the said thirty (30)-day period preceding the effective date of such
merger, consolidation, or sale.

          (e) Except as hereinbefore expressly provided, the issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Common Stock then subject to outstanding Options.

     17. Amendment or Termination of Plan. The Board may at any time suspend,
amend or terminate the Plan and may, with the consent of the holder of an
Option, make such modifications of the terms and conditions of such holder’s
Option as it shall deem advisable. No Option may be granted during any
suspension of the Plan or after such termination. The amendment, suspension or
termination of the Plan shall not, without the consent of the optionee, alter or
impair any rights or obligations under any Option theretofore granted under the
Plan.

     18. Written Agreement. Each Option granted hereunder shall be embodied in a
written option agreement that shall be subject to the terms and conditions
prescribed above, and shall be signed by the optionee and by the Chairman of the
Board, the President, or any Vice President of the Company for and in the name
and on behalf of the Company. Such an option agreement shall contain such other
provisions as the Committee in its discretion shall deem advisable.

     19. Indemnification of Committee. The Company shall indemnify each present
and future member of the Committee against, and each member of the Committee
shall be entitled without further act on his or her part to indemnity from the
Company for, all expenses (including the amount of judgments and the amount of
approved settlements made with a view to the curtailment of costs of litigation,
other than amounts of paid to the Company itself) reasonably incurred by him or
her in connection with or arising out of any action, suit, or proceeding in
which he or she may be involved by reason of his or her being or having been a
member of the Committee, whether or not he or she continues to be such member of
the Committee at the time of incurring such expenses; provided, however, that
such indemnity shall not include any expenses incurred by any such member of the
Committee (i) in respect of matters as to which he or she shall be finally
adjudged in any such action, suit, or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his or her duty as such
member of the Committee or (ii) in respect of any matter in which any settlement
is effected, to an amount in excess of the amount approved by the Company on the
advise of its legal counsel; and provided

As amended March 16, 2001

-7-



--------------------------------------------------------------------------------



 



further, that no right of indemnification under the provisions set forth herein
shall be available to or enforceable by any such member of the Committee unless,
within sixty (60) days after institution of any such action, suit, or
proceeding, he or she shall have offered the Company, in writing, the
opportunity to handle and defend same at its own expense. The foregoing right of
indemnification shall inure to the benefit of the heirs, executors, or
administrators of each such member of the Committee and shall be in addition to
all other rights to which such member of the Committee may be entitled as a
matter of law, contract, or otherwise.

     20. Time of Grant and Exercise.

          (a) The granting of an Option pursuant to the Plan shall take place at
the time of the Committee’s action, as described in Paragraph 2 hereof;
provided, however, that if the appropriate resolutions of the Committee indicate
that an Option is to be granted as of and at some future date, the date of grant
shall be such future date. In the event action by the Committee is taken by
written consent of its members, the action by the Committee shall be deemed to
have been taken at the time the last member required for a valid action of the
Committee signs the consent.

          (b) An Option shall be deemed to be exercised when the Secretary of
the Company receives written notice of such exercise from the person entitled to
exercise the Option together with payment of the purchase price made in
accordance with Paragraph 10 of the Plan.

     21. Information Confidential. As partial consideration for the granting of
each Option hereunder, the optionee shall agree with the Company that he will
keep confidential all information and knowledge which he has relating to the
manner and amount of his participation in the Plan; provided, however, that such
information may be given in confidence to the optionee’s spouse or to a
financial institution to the extent that such information is necessary in order
to secure a loan. In the event any breach of this promise comes to the attention
of the Board of Directors, it shall take into consideration such breach, in
determining whether to recommend the grant of any future Option or Options to
such optionee, as a factor militating against the advisability of granting any
such future Option or Options to such optionee.

     22. Execution of Receipts and Releases. Any payment or any issuance or
transfer of shares of Common Stock to the optionee, or to his legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Board of Directors may require any optionee, legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.

     23. No Guarantee of Interests. Neither the Board of Directors nor the
Company guarantees the Common Stock of the Company from loss or depreciation.

     24. Payment of Expenses. All expenses incident to the administration,
termination or protection of the Plan, including, but not limited to, legal and
accounting fees, shall be paid by the Company.

As amended March 16, 2001

-8-



--------------------------------------------------------------------------------



 



     25. Severability. In the event any provision of this Plan shall be held to
be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions hereof, but shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein.

     26. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Except as
otherwise provided in Paragraph 20 of this Plan, any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third (3rd) business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company or an optionee may change,
at any time and from time to time, by written notice to the other, the address
which it or he had theretofore specified for receiving notices.

     27. Waiver of Notices. Any person entitled to notice hereunder may waive
such notice.

     28. Successors. The Plan shall be binding upon the Optionee, his heirs,
legatees and legal representatives, upon the Company, its successors and assigns
and upon the Board of Directors and its successors.

     29. Headings. The titles and headings of sections and paragraphs are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

     30. Word Usage. Words used in the masculine shall apply to the feminine
where applicable and, wherever the context of this Plan dictates, the plural
shall be read as the singular and the singular as the plural.

     31. Effective Date of Plan. The Plan shall become effective and shall be
deemed to have been adopted on April 4, 1997. No Option shall be granted
pursuant to the Plan after December 31, 2006.

As amended March 16, 2001

-9-